Title: To George Washington from Robert Howe, 18 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West Point 18th June 1781
                            
                        
                        I have recd Intelligence that the Enemy are incamping at East Chester in Force.
                        The Mode by which it comes tho’ not absolutely authentic is credible. I therefore think it my Duty to
                            Transmit it. with the greatest Respect I am Dear Sir your obedient Servant
                        
                            Robt Howe

                        
                    